TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00210-CV


   Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
    President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellants

                                                v.

                              Benjamin Wiseman, M.D., Appellee




                                      NO. 03-13-00291-CV


                             Benjamin Wiseman, M.D., Appellant

                                                v.

  Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
   President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-13-000015, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following a complaint from the Drug Enforcement Agency alleging that several pain

management clinics owned, operated, or supervised by Benjamin Wiseman, M.D., were illegally

prescribing controlled substances, the Texas Medical Board held a hearing and determined that

Wiseman’s clinics were violating rules related to controlled substances and had violated state law,
including the Medical Practice Act (the Act). See Tex. Occ. Code §§ 151.001-168.202. The Board

further determined that Wiseman’s continuing practice of medicine posed a threat to public welfare,

a danger to his patients, and an imminent peril to public health and safety. The Board issued an

order of temporary suspension pursuant to section 164.059 of the Act and section 187.56 of the

Texas Administrative Code, suspending Wiseman’s medical license for an indefinite period of time,

“until it is superseded by an Order of the Board.” See id. § 164.059; 22 Tex. Admin. Code § 187.56

(Tex. Med. Bd., Convening a Disciplinary Panel).1 Wiseman sought judicial review of that order.2

               In his suit for judicial review, Wiseman argued that the Board applied an improper

standard in deciding whether to suspend his license, that the suspension order was not supported

by substantial evidence, that his due process rights had been violated by the Board’s procedures,

and that the suspension was arbitrary and capricious. The Board responded with a plea to the

jurisdiction, asserting, among other arguments, that the suspension order was not a final and

appealable order under Board rules or the Texas Administrative Procedure Act (APA), see

Tex. Gov’t Code §§ 2001.001-.902, and that the Board had exclusive jurisdiction over the dispute

because it had not yet made a final conclusion. The trial court issued a temporary injunction, from



       1
         All references to the administrative code are to provisions governing the Board. Therefore,
we will hereafter omit the agency from citations, including only the rule’s subject heading.
       2
          Wiseman also named as additional parties the Board’s president, Irvin E. Zeitler, Jr., D.O.,
its executive director, Marl Robinson, and members Michael Arambula, M.D., Pharm.D., James
Scott Holliday, D.O., and Carlos L. Gallardo, Members of the Board, in their official capacities, and
sought declaratory and injunctive relief from the Board’s temporary order. However, the underlying
substance of Wiseman’s declaratory and injunctive claims is identical to that of his judicial-review
claim, and Wiseman does not assert that those additional claims conferred jurisdiction upon the
trial court independent from its exercise of jurisdiction over his judicial-review claim. See Texas
Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002)

                                                  2
which the Board filed an interlocutory appeal (cause number 03-13-00210-CV). One month later,

the court signed an order granting the Board’s plea to the jurisdiction and dismissing Wiseman’s

suit, and Wiseman appealed (cause number 03-13-00291-CV). We will dismiss the Board’s appeal

as moot and will affirm the trial court’s dismissal of Wiseman’s suit for judicial review.


                                      Statutory Framework

               As we have long observed, the right to judicial review of an administrative order,

absent some sort of constitutional deprivation, “is not a natural or inherent one but is one that

may be granted or withheld at the discretion of the Legislature.” Burkhalter v. Texas State Bd. of

Med. Exam’rs, 918 S.W.2d 1, 3 (Tex. App.—Austin 1996, no writ). Further, “[t]he right to practice

medicine is a privilege and is not a natural right,” and the legislature may set out limits on and

procedures required in seeking judicial review of an administrative action related to a medical

license. Id. Thus, we must turn to the provisions of the Act to determine whether Wiseman has the

right to judicial review of the order temporarily suspending his medical license.

               Under the Act, the Board must appoint a three-member disciplinary panel to

examine allegations that might support the temporary suspension of a medical license.3 See Tex.

Occ. Code § 164.059(a). If the panel determines that the doctor’s continuing practice would

“constitute a continuing threat to the public welfare,” the panel shall temporarily suspend the

doctor’s license and may do so without a hearing. Id. § 164.059(b), (c); see also id. § 164.004(a)




       3
        The Act addresses the temporary “suspension or restriction” of a medical license. See Tex.
Occ. Code §§ 164.059, .0595. Because the action at issue here is the temporary suspension of
Wiseman’s license, for brevity, we will simply use the term “suspension.”

                                                 3
(temporary suspensions exempt from due process requirements of notice and opportunity to show

compliance with governing laws). If the license is suspended without a hearing, the matter must be

set for a hearing by a disciplinary panel at the earliest possible date after providing ten days’ notice.

Id. § 164.059(c). If after the hearing the panel affirms the suspension, the Board must schedule an

informal show compliance meeting (ISC) as soon as practicable in accordance with section 164.004

of the Act and section 2001.054(c) of the APA. Id. § 164.059(e); 22 Tex. Admin. Code § 187.61(c)

(Ancillary Proceeding); see also Tex. Occ. Code § 164.004 (due process compliance in disciplinary

proceedings); Tex. Gov’t Code § 2001.054(c) (license revocation or suspension is not effective

unless licensee gets proper notice and is allowed opportunity to show why license should

be retained). If at the ISC the doctor cannot show compliance with the issues made the basis for

the suspension, the Board shall file a formal complaint and shall notify the State Office of

Administrative Hearings (SOAH) of the complaint. Tex. Occ. Code §§ 164.005 (titled, “Initiation

of Charges; Formal Complaint”), .059(f); 22 Tex. Admin. Code § 187.61(d) (if dispute not resolved

at ISC, formal complaint shall be filed with SOAH as soon as practicable).

                A formal complaint under section 164.005 is a written statement alleging that a

person committed an act that “could affect the legal rights or privileges of a license holder or other

person under the [B]oard’s jurisdiction.” Tex. Occ. Code § 164.005(a). Once a formal complaint

is filed, a formal hearing is conducted by an administrative law judge employed by SOAH, and after

the hearing, the Board “shall dispose of the contested case by issuing a final order based on the

administrative law judge’s findings of fact and conclusions of law.” Id. § 164.007(a). A doctor

whose medical license is revoked or who is “subject to other disciplinary action” by the Board may

appeal to the trial court within thirty days after the date the Board’s decision is final. Id. § 164.009.

                                                   4
                                              Discussion

                “A temporary suspension or restriction proceeding is ancillary to a disciplinary

proceeding concerning the licensee’s alleged violation(s) of the Act.” 22 Tex. Admin. Code

§ 187.61(a). In addition to that explicit directive, the framework of the Act and the Board’s rules

make it plain that a temporary suspension proceeding is not a contested case subject to the APA.4

                A temporary suspension order may be issued without holding a hearing, and if such

an order is affirmed by a disciplinary panel after a hearing, the matter then proceeds first to an ISC

before moving onto SOAH’s contested case docket. See Tex. Occ. Code §§ 164.005 (filing of

formal complaint), .007 (formal hearing of contested case conducted by SOAH), .059(c) (temporary

suspension may be ordered without notice or hearing), (e) (ISC must be scheduled if suspension

affirmed following hearing), (f) (formal complaint under section 164.005 must be filed if doctor

does not show compliance at ISC); 22 Tex. Admin. Code §§ 187.58(a) (Procedures before the

Disciplinary Panel) (temporary suspension proceeding exempted from APA’s notice requirement in

licensing cases), .61(a), (d) (temporary suspension proceeding is ancillary to disciplinary proceeding;

if ISC does not resolve matter, formal complaint is filed with SOAH).5 And, the Act explicitly

       4
          A contested case as defined by the APA as “a proceeding, including a ratemaking or licensing
proceeding, in which the legal rights, duties, or privileges of a party are to be determined by a state
agency after an opportunity for adjudicative hearing.” Tex. Gov’t Code § 2001.003(1). The Board’s
rules define a contested case as “[a] proceeding, including but not restricted to licensing, in which
the legal rights, duties, or privileges of a party are to be determined by the board after an opportunity
for an administrative hearing to be held at SOAH.” 22 Tex. Admin. Code § 187.2(14) (Definitions)
(emphasis added).
        5
         Compare 22 Tex. Admin. Code §§ 187.10-.21 (Subchapter B, Informal Board Proceedings)
and §§ 187.55-.62 (Subchapter F, Temporary Suspension and Restriction Proceedings), with id.
§§ 187.22-.33 (Subchapter C, Formal Board Proceedings at SOAH) and §§ 187.35-.42 (Subchapter D,
Formal Board Proceedings).

                                                   5
exempts a temporary suspension under section 164.059 from due process requirements such as

notice and an opportunity to show compliance with the law. Tex. Occ. Code § 164.004(a).

               Further, although section 164.009 states that a doctor may appeal from “other

disciplinary action,” “disciplinary action” is not defined in the Act. See id. § 164.009. However,

“disciplinary order” is defined as “an action taken under Section 164.001, 164.053, 164.058, or

164.101.” Id. § 151.002(3).6 Section 151.002’s definition of “disciplinary order” does not mention

section 164.059 or temporary suspension orders, which further supports our conclusion that

temporary suspensions under section 164.059 are not “disciplinary orders” or “disciplinary actions”

subject to judicial review. See Texas Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 452 (Tex. 2012)

(courts presume “the Legislature deliberately and purposefully selects words and phrases it enacts,

as well as deliberately and purposefully omits words and phrases it does not enact”).


                                            Conclusion

               We have concluded that a temporary suspension order is not a final, appealable

order, regardless of the fact that the language used in this particular order seems to invoke section

2001.144(3) of the APA.7 See Tex. Gov’t Code § 2001.144(3) (decision in contested case is final

       6
         See Tex. Occ. Code §§ 164.001 (titled, “Disciplinary Authority of Board; Methods of
Discipline”) (if Board finds doctor has violated Act or Board rule or “for any cause for which the
[B]oard may refuse to admit a person to its examination or to issue or renew a license,” Board shall
revoke or suspend license, place doctor on probation, or reprimand doctor; does not include orders
of temporary suspension or restriction), .053 (defining unprofessional or dishonorable conduct),
.058 (suspension of license while doctor is incarcerated), .101 (governing license probation).
       7
          To temporarily suspend a license under the Act, the disciplinary panel must determine
that the doctor’s continued practice constitutes a “continuing threat to the public welfare.” Tex.
Occ. Code § 164.059(b); 22 Tex. Admin. Code § 187.57(b) (Charge of the Disciplinary Panel) (in
temporary suspension or restriction proceeding, if panel determines that doctor’s continuing practice

                                                 6
on date decision is rendered if state agency “finds that an imminent peril to the public health, safety,

or welfare requires immediate effect of [the] decision or order”). We therefore affirm the trial

court’s granting of the Board’s plea to the jurisdiction and dismissal of Wiseman’s petition for

judicial review.

                As for the Board’s appeal, all issues related to the trial court’s issuance of a temporary

injunction, which was to last for only 120 days, became moot when the court entered its final

judgment. See Isuani v. Manske-Sheffield Radiology Grp., P.A., 802 S.W.2d 235, 236 (Tex. 1991).

We therefore dismiss as moot the Board’s appeal in cause number 03-13-00210-CV.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

NO. 03-13-00291-CV Affirmed
NO. 03-13-00210-CV Dismissed as Moot

Filed: October 3, 2014




poses continuing threat to public welfare, panel shall temporarily suspend or restrict license). That
language is similar to the finding in this order that an imminent peril to public health, safety, or
welfare required the order’s immediate effect. See 22 Tex. Admin. Code § 187.62 (Continuing
Threat Constitutes A Danger to the Public) (Board’s decision to suspend or restrict license may not
be enjoined if doctor’s continued practice presents danger to public, and “determination that a
licensee’s continuation in practice would constitute a continuing threat to the public welfare shall
be deemed to be a finding that the license holder’s continued practice presents a danger to the
public”); see also id. § 187.58(a) (Procedures before the Disciplinary Panel) (section 164.004
exempts temporary suspension from notice and hearing requirements of APA § 2001.054(c)).

                                                    7